Citation Nr: 1220420	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for atherosclerotic heart disease, status-post coronary artery bypass graft. 

2.  Entitlement to an evaluation in excess of 10 percent for left hand numbness, residuals of bypass graft site.  

3.  Entitlement to a compensable evaluation for restless leg syndrome.

4.  Entitlement to a compensable evaluation for meralgia paresthetica, claimed as numbness of the left thigh.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to July 1966, from April 1974 to April 1977, and from June 1983 to August 1998.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran initially requested a hearing in connection with the issues currently on appeal in March 2009.  See substantive appeal.  The Veteran's video-conference hearing was scheduled for July 2009, but he requested that his hearing be rescheduled for a later date in order to afford his new representative the opportunity to obtain and review his claims file.  The Veteran stated that he wished for his hearing to be rescheduled for September 2009.  

The Board subsequently found good cause to reschedule the Veteran's video-conference hearing.  See July 2007 letter.  A handwritten note on the Board's July 2007 letter indicated that the Veteran's claims were docketed for a hearing in September 2009, but that there was no notification of the rescheduled hearing in the claims file.  As such, the Veteran failed to report for the video-conference hearing scheduled in September 2009.  In December 2009, the Veteran submitted a statement to VA in which he stated that he was never informed of the September 2009 hearing.  He also reiterated his desire for a hearing before the Board.  See also, May 2012 informal hearing presentation.     
Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a video-conference hearing before the Board at the RO, according to the date of his request for such a hearing.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


